Citation Nr: 0302666	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  99-23 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an increased evaluation for sinusitis, 
currently rated as 10 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to the veteran's service-
connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his former sister-in-law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from January 1981 to 
May 1993.

This matter comes before the Board of Veterans'' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  The veteran presented testimony before the Board in 
August 1999; a transcript of that hearing was produced and 
has been included in the claims folder for review.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's sinusitis is evidenced by computerized 
tomography (CT).  The disability does not produce three or 
more incapacitating episodes of per year requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; more 
than six non- incapacitating episodes per year characterized 
by headaches, pain, and purulent discharge or crusting.  

3.  The veteran is service connected for hepatitis C with 
right upper quadrant pain and history of depression (30 
percent); chronic sinusitis (10 percent); laceration scars of 
the right hand and left arm (noncompensably rated); and GERD, 
sliding hiatal hernia, and status post Nissen procedure and 
right upper quadrant pain (noncompensably rated).  The 
combined rating is 40 percent.  

4.  The record reflects that the veteran has completed two 
years of college and has experience working as a maintenance 
manager, a paralegal, a custodian, and a driver. 

5.  The veteran is not unemployable due to the severity of 
his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for sinusitis are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 3.102, 4.7, 4.97, Diagnostic Code 6513 
(2002).

2.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records reflect treatment for sinusitis and 
sinusitis was identified on VA examination in June 1993 and 
characterized as stable.  It was recommended that the veteran 
seek treatment and possibly undergo drainage.  In July 1993, 
service connection for sinusitis was granted and a 
noncompensable evaluation was assigned.  Medical records 
reflect treatment for exacerbation of sinusitis in November 
1994 and May 1995, with no evidence of discharge, crusting, 
scabbing and no complaints of headaches.  

A computerized tomography (CT) scan of the sinuses showed 
occlusion of the right maxillary sinus and mucosal thickening 
of the right and left maxillary sinuses.  The veteran 
underwent a septoplasty for a deviated nasal septum in 
December 1997.  In April 1999, the RO denied the veteran's 
request for an increased evaluation for sinusitis and for a 
total disability rating based on individual unemployability 
due to the veteran's service-connected disabilities (TDIU).  
The veteran was notified of this decision and he appealed to 
the Board for review.  

As a part of the appeal, the veteran proffered testimony 
before the Board in August 1999.  During that hearing, the 
veteran testified that he continued to have trouble breathing 
as a result of his sinusitis.  He further noted he had 
surgery in 1997 to correct the disorder but that he continued 
to suffer from his sinus disability.  He also stated that as 
a result of all of his disabilities he was unable to obtain 
and maintain employment.  He noted that his hepatitis C, and 
the fatigue caused by the disability, seriously impacted on 
his ability to function in the workplace.  

A May 1999 report of a VA CT scan of the sinuses did note 
mild mucosal thickening in the frontal sinuses and maxillary 
sinuses.  Multiple accessory ostia or surgically created 
windows were present bilaterally with respect to the 
maxillary sinuses.  The impression was:

Postoperative change, apparently 
including partial excision of the ethmoid 
sinuses and creation of windows at the 
upper medial walls of the maxillary 
sinuses.  There is continued obstruction 
of the maxillary ostium and ethmoid 
infundibulum on the right.  Maxillary 
ostium and ethmoid infundibulum remain 
patent on the left.

Mild mucosal thickening along a few 
ethmoid septa, throughout the maxillary 
sinus, and at the frontonasal recesses; 
each has improved since the prior exam of 
November 3, 1997.  

Records from the veteran's personal physician, a Dr. M. P. 
Martin, show the veteran's treatment for chronic nasal 
obstruction.  This occurred in 1999 and 2000.  Dr. Martin 
noted in June 1999, that the veteran was suffering from 
chronic nasal obstruction on the right secondary to alar 
collapse, turbinate hypertrophy.  Also reported was scar 
tissue and chronic ethmoid sinusitis documented by CT scan 
and clinically.  

In December 1999, the veteran underwent a turbinate 
resection, open rhinoplasty for lower lateral cartilage 
transposition for alar collapse and anterior ethmoidectomy on 
the right.  Following the surgery, the veteran's progress was 
charted by Dr. Martin, who reported in January 2000 that the 
veteran was "doing great" with return visits unnecessary 
and only when needed.

Following a review of the various medical records, the RO, in 
April 2001, increased the veteran's disability rating for 
sinusitis from noncompensable to 10 percent disabling.  The 
effective date assigned was December 1997.

On examination for VA purposes in May 2001, it was reported 
that the septum was "pretty much" in midline.  The anterior 
nasal airway was adequate and he complained of nasal 
obstruction and facial pressure.  His pharynx was red.  He 
had no cervical adenopathy.  He complained of chronic right-
sided headaches and right nasal obstruction, but no obvious 
cause of the nasal obstruction was seen.  Following a review 
of the CT scan for the sinuses, the diagnosis was evidence of 
mild chronic sinusitis, with concha bullosa cell on the 
right.  It was added, that though not completely normal, the 
degree of sinus disability should not preclude the veteran 
from working.  

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified of the evidence 
required to substantiate his claim in rating decisions of 
April 1999 and July 2002 rating decisions, the statement of 
the case (SOC) dated November 1999, and the supplemental 
statements of the case (SSOC) of April 2001 and August 2002.  
The Board concludes that the discussions in the rating 
actions, the SOC, and the SSOCs adequately informed the 
veteran of the evidence needed to substantiate his claim and 
complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
veteran has submitted numerous statements in conjunction with 
his claim.  Moreover, VA has obtained the veteran's VA 
medical records, and it has attempted to obtain any private 
medical records that the VA has been given noticed thereof.  
Also, the veteran has been given VA medical examinations for 
the purpose of establishing the nature and etiology of his 
various disabilities and disorders.  VA has not been given 
notice by the veteran of relevant available medical or other 
evidence that might be attained by the VA for the processing 
of this claim.

Additionally, during course of the appeal, the veteran has 
had the opportunity to explain in detail his contentions.  He 
did so through various written statements.  He was also 
provided the opportunity to testify before the Board and an 
RO hearing officer.  The veteran has not suggested or 
insinuated that other evidence was available to support the 
claim.  The veteran was notified in April 2001 via a letter 
of the evidence he needed to supply and what the VA would do 
in order to help him to complete his application for 
benefits.  Since all relevant evidence has been gathered and 
no evidence has been identified that either the veteran or VA 
could attempt to attain, there is no need for further 
development.  See Quartuccio v. Principi, No. 01-997 (U.S. 
Vet. App. June 19, 2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly required the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

I.  Increased Rating - Sinusitis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2002) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2002) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2002) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2002).  With respect to the issue before the 
Board, the appeal stems from the veteran's disagreement with 
an evaluation assigned not in connection with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are not for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2002).

The veteran's sinusitis is rated pursuant to the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 6513 
(2002), which states that a 10 percent rating is assignable 
if there are one or two incapacitating episodes per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is 
assignable if there are three or more incapacitating episodes 
of sinusitis per year requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non- 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  A 50 percent rating 
is assigned for maxillary sinusitis following radical surgery 
with chronic osteomyelitis or; near constant sinusitis 
characterized by headaches, pain, and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The 
veteran has chronic sinusitis, but the evidence does not 
reflect that it is exhibited by three or more incapacitating 
episodes annually or more than six non-incapacitating 
episodes, with headaches, pain, and purulent discharge or 
crusting.  The records do not reflect three or more 
incapacitating episodes requiring bed rest and treatment by a 
physician.  The findings on the VA examination in May 2001 
reflected a mild disability and the objective findings did 
not support a cause for chronic nasal obstruction.  The 
veteran's private physician found that the veteran responded 
well to his last surgery.  The record reflects that the 
veteran takes medication for his sinuses, but does not 
support a finding of the frequent necessity for antibiotics.  
Since the indicators of a more severe condition have not been 
present, an increased rating for sinusitis is not warranted. 

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2002).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2002) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, there is no showing that the veteran's sinusitis causes 
marked industrial interference or results in frequent 
hospitalizations.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).

II.  Total Disability Rating (TDIU)

The veteran is service connected for the following 
disabilities:  hepatitis C with right upper quadrant pain and 
history of depression (30 percent); chronic sinusitis (10 
percent); laceration scare of the fourth finger of the right 
hand (noncompensably rated); laceration scars of the left arm 
(noncompensably rated); and GERD, sliding hiatal hernia, and 
S/P Nissen procedure and right upper quadrant pain 
(noncompensably rated).  The combined rating is 40 percent.  
The veteran contends that he is unable to maintain 
substantially gainful employment as a result of these 
disabilities.  

Total disability is considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) 
(2002).  Total ratings are authorized for any disability or 
combination of disabilities for which the rating schedule 
prescribes a 100 percent evaluation or, with less disability 
where the requirements of 38 C.F.R. § 4.16 (2002) are met.  
See 38 C.F.R. § 3.340(a)(2) (2002). 

Total disability ratings for compensation may be assigned if 
the schedular rating is less than total and the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2002).  Rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a).  
38 C.F.R. § 4.16(b) (2002).

If a total disability rating is based on a disability or 
combination of disabilities for which the rating schedule 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a) (2002).

The veteran does not meet the schedular requirements for a 
total disability rating based on individual unemployability.  
The veteran has been granted service connection for various 
disabilities and he does not have one disability rated at 40 
percent or a combined rating of 70 percent or more.  The 
record reflects that the veteran has completed two years of 
college and has experience working as a maintenance manager, 
a paralegal, a custodian, and a driver. 

At a VA examination in May 2001, it was noted that the 
veteran appeared adequately nourished and moved easily and 
quickly without any distress or chronic illness apparent.  It 
was reported that the veteran's GERD had responded well to a 
laparoscopic Nissen procedure done three months earlier and 
he is no longer taking medication for his reflux.  The 
examiner felt that due to chronic fatigue that appears to be 
related to his hepatitis any activity requiring exertion or 
lifting or repetitive motions over eight hours would not be 
advisable.  The veteran would probably be able to work at a 
sedentary-type job that minimizes the requirements for 
walking or moving or exerting ones self but he might be 
limited to no more than four hours per day.  On VA 
psychiatric examination that same month it was noted that the 
veteran was currently working regularly at several part-time 
jobs for the past year and was the manager of two four-plex 
apartment complexes and did maintenance work for a pancake 
house.  He worked approximately 35 hours a week and said that 
he did well, but needed to come home for 3-4 hours mid-day 
for a rest.  His depression was described as not currently 
active, with a Global Assessment of Functioning Scale (GAF) 
of 80.  

Consequently, it is the Board's opinion that the veteran's 
service-connected disabilities alone are not sufficient to 
produce the veteran's unemployability.  The preponderance of 
the evidence is against the veteran's claim for a total 
disability rating based on individual unemployability and the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b) (West Supp. 2002).  Accordingly, the 
veteran's claim for a total disability rating based on 
individual unemployability must be denied.

The RO has not submitted the veteran's case to the Director 
of the Compensation and Pension Service for consideration of 
an extraschedular evaluation.  In this case, the evidence 
does not require such submission.  A clear preponderance of 
the evidence is against a finding that the veteran is unable 
to follow a substantially gainful occupation by reason of his 
service connected disability.  See 38 C.F.R. § 4.16(b) 
(2002). 

There is no indication that the appellant is in receipt of 
Social Security disability benefits because of these various 
disabilities, nor is there evidence that he has been denied 
employment because of his disabilities.  On the contrary, 
despite the complaints of fatigue that have been attributed 
to his hepatitis, he works several jobs and manages two 
apartment buildings.  His nourishment appears good, with no 
severe impairment of health evident and none of his remaining 
service-connected disabilities have been shown to cause a 
major interference in his employment.  



A total rating based on individual unemployability for VA 
compensation purposes requires that the veteran be 
unemployable solely because of service-connected disorders.  
The overwhelming weight of the evidence is that the veteran 
is not unemployable due to his service connected 
disabilities.  The disability ratings assigned to the veteran 
compensate him for the average impairment of earning 
capacity.  He apparently compensates for the fatigue caused 
by his hepatitis with afternoon naps and has found employment 
that allows for that type of break.  The preponderance of the 
evidence is against the claim, and the benefit of the doubt 
is not for application.  


ORDER

1.  Entitlement to an increased evaluation for sinusitis is 
denied.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to the veteran's service-
connected disabilities is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


